THIS was an action on an official bond executed by the defendant; and the real plaintiff, having neglected to strike a jury, the defendant’s ccunsel moved for a rule for trial by proviso; but on a suggestion from the Attorney General, *110approved by the Court, that such a rule could not be granted against the commonwealth, the motion was made for a peremptory rule to try at the next term; under which the Court said, they would order the jury to be qualified.
Levy for the plaintiff;
Serjeant for the defendant.